Citation Nr: 1128281	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2005 rating decision by a Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO).  

An additional claim denied in the December 2005 rating decision of entitlement to service connection for sinusitis was not listed by the Veteran in her October 2008 substantive appeal.  Nonetheless, the issue was incorrectly listed as being on appeal by the May 2009 supplemental statement of the case.  This issue was not considered in the most recent supplemental statement of the case completed in March 2011 and there being no specific contentions indicating that the Veteran now wishes appellate review of the issue, the decision below will not consider the issue of entitlement to service connection for sinusitis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional pertinent evidence was received at the Board in May 2011 subsequent to the most recent supplemental statement of the case in the form of service department records and a May 2011 statement from an individual who indicated that he served with the Veteran and remembers that the Veteran hurt her back while serving with her during a period from January 2004 to February 2004.  This evidence was not considered in a supplemental statement of the case as required by 38 C.F.R. § 20.1304(c) (2010).  As such, the case must be remanded to the RO for consideration of this evidence and, should the claim again be denied, completion of a supplemental statement of the case.  This remand will also afford the RO the opportunity to obtain reports from private physical therapy of the Veteran's back referenced in her May 2011 statement at Core Physical Therapy. 

In addition, it is observed the service treatment reports reflect treatment for back pain in March 2005 with an assessment of lumbago.  Further, a September 2005 VA examination noted complaints of back pain and an x-ray showed minimal narrowing of the lumbosacral disc space.  Thereafter, a March 2008 private clinical report reflects complaints of lumbago, and an October 2010 VA outpatient treatment report reflects complaints of back pain.  In view of this, the Board finds that a VA examination that includes an opinion as to whether any current back disability is the result of service, as requested by the Veteran's representative by way of his April 2011 argument, is necessary in this case in order to comply with the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain copies of the Veteran's records of any physical therapy performed for her back at Core Physical Therapy, 101 Stillwater Circle, Bonaire, GA 31005.  All attempts to secure this evidence should be documented in the claims files by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure them, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The Veteran should be afforded a VA examination that includes an opinion as to whether there is a current back disability that is etiologically related to service.  The claims files should be reviewed by the examiner, to include the in-service and post service clinical records referenced above regarding back complaints and any other pertinent evidence contained in the claims files.  

3.  Thereafter, the claim for service connection for a back disability should be readjudicated by the RO.  To the extent that this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and her representative must be provided a supplemental statement of the case that includes consideration of all the evidence received since the March 2011 supplemental statement of the case, to include any received as a result of the development requested above.  An appropriate period of time must be allowed for response and the case must then be returned to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


